Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/28/2021. Applicant’s argument, filed on 07/28/2021 has been entered and carefully considered. Claims 1-16, and 18-21 are pending.

The application filed on 12/12/2019 is a CON of PCT/US2018/037642 filed on 06/14/2018, claiming priority to 62/519,758 filed on 06/14/2017.

Response to Arguments

Applicant’s arguments in the 07/28/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 6-10 argues “changed by less than 3 percent”, “second rate is different from the first rate”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Sugai in view of Cogburn further in view of Curatu teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Curatu, Section 5, Paragraph 4, teaches distortion less than 3%, Cogburn, Section 4, Autery et al., US 20040206121 A1, [0083], also, regarding annealing, Tan, US 5,160,521, Abstract, Aitken et al., US 20040079114 A1, [0056], [0070], rate, Hojaji, US 20140013554 A1, [0107], Darnell, US 3,770.422).


Examiner’s Note

Claims 1-8 refer to "An optical assembly” and Claims 9-20 refer to "A method for stabilizing a chalcogenide lens”. Claims 9-20 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. Examiner requests to have the similar scope for the independent claims for advancing the prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai et al. (US 5,346,523 A1), hereinafter Sugai, in view of Cogburn  (“Chalcogenide and Germanium Hybrid Optics”, SPIE, PO BOX 10 Bellingham WA 98227-0010, USA, 19 October, 2011) further in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, SPIE, PO BOX 10 Bellingham WA 98227-0010, USA, 29 August, 2011).
	
	Regarding claim 1, Sugai discloses an optical assembly comprising (Column 1, line 6-7, an infrared beam transmitting lens): a housing; and  5one or more chalcogenide lenses within the housing (Column 1, line 6-7, chalcogenide lens), wherein, at a first temperature, a first with a first value at a first time and with a second value at a second time, wherein the second value has changed by less than 3 percent from the first value if the first lens is maintained at the first temperature starting from the first time to the second time (Column 1, line 40-42, chalcogenide glass property with temperature, Column 1, line 51-53, infrared beam transmitting lens with high precision).  
	Sugai discloses all the elements of claim 1 but Sugai does not appear to explicitly disclose in the cited section a housing; one chalcogenide lenses within the housing; modulation transfer function that remains substantially constant.
	However, Cogburn from the same or similar endeavor teaches a housing (Fig. 1); one chalcogenide lenses within the housing (Fig. 1, Section 2); modulation transfer function that remains substantially constant (Section 3, Fig. 2, Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugai to incorporate the teachings of Cogburn to produce chalcogenide element at a lower cost (Cogburn, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Sugai in view of Cogburn discloses all the elements of claim 1 but they not appear to explicitly disclose in the cited section modulation transfer function; changed by less than 3 percent from the first value.
	However, Curatu from the same or similar endeavor teaches modulation transfer function (Section 5, paragraph 3); changed by less than 3 percent from the first value (Section 5, paragraph 4, last sentence, less than 3% distortion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugai in view of Cogburn to incorporate the teachings of Curatu to produce excellent image quality by chalcogenide (Curatu, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2,   Sugai in view of Cogburn further in view of Curatu discloses the optical assembly of claim 1, first 0C and 120°C (Curatu, Section 5, paragraph 4, Section 2, paragraph 1, it is obvious to the ordinary skill in the art).
  
	Regarding claim 3,   Sugai in view of Cogburn further in view of Curatu discloses the optical assembly of claim 1, wherein the period of time is between 500 hours and 1000 hours (Curatu, Section 2, increase the temperature, it is obvious to the ordinary skill in the art, e.g., Thomsen et al., US 20110116283 A1, [0085]).  

	Regarding claim 4,   Sugai in view of Cogburn further in view of Curatu discloses the optical assembly of claim 1, wherein a change in the modulation transfer function of the first from the first value to the second value is associated with a focal length change of less than 10 micrometers (Cogburn, Section 6, Curatu, Section 4, it is obvious to the ordinary skill in the art and design choice).  

	Regarding claim 5,   Sugai in view of Cogburn further in view of Curatu discloses the optical assembly of claim 1, wherein the first temperature is 85°C, wherein the period of time is 1000 hours, and wherein a focal length change of the first associated with a change in the modulation transfer function from the first value to the second value is less than 20 micrometers (Curatu, Section 2, it is obvious to the ordinary skill in the art and design choice, e.g., Thomsen et al., US 20110116283 A1, [0085]).  

	Regarding claim 6,   Sugai in view of Cogburn further in view of Curatu discloses the optical assembly of claim 1, wherein the first temperature is 110°C, wherein the period of time is 80 hours, and  wherein a focal length change of the first associated with a changes in the modulation transfer function from the first value to the second value is less than 20 25micrometers (Curatu, Section 2, it is obvious to the ordinary skill in the art and design choice, e.g., Thomsen et al., US 20110116283 A1, [0085]).  

Regarding claim 7, Sugai in view of Cogburn further in view of Curatu discloses an infrared imaging device comprising the optical 5assembly of claim 1, the infrared imaging device further comprising: an image capture component configured to receive electromagnetic radiation passed through the optical assembly and generate image data based on the received electromagnetic 10radiation (Cogburn, Fig. 1-2, Section 6).  

	Regarding claim 8,   Sugai in view of Cogburn further in view of Curatu discloses the infrared imaging device of claim 7, further comprising an image capture interface component configured to receive the image data from the image capture component and 15communicate the image data, wherein the electromagnetic radiation comprises thermal radiation, and wherein the image data comprises thermal image data (Cogburn, Fig. 1-2, Section 6).

Regarding claim 9-21, See Examiner’s Note. Khoueir et al., US 20140226388 A1, [0029], [0031], dwell time, heating and cooling at a design choice, Cogburn, Section 2, Plano surface. It is a common knowledge that annealing releases internal stress and numerical values that depend on the specific Chalcogenide glass and the molding process. Regarding claim 21, it’s a design choice, Curatu, Section 2, transmission up to 120°C, Curatu, Section 3. 

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487